 

Exhibit 10.23

 

DIRECTOR NOMINATION AGREEMENT

 

This Director Nomination Agreement (the “Agreement”) is made and entered into as
of January 15, 2014, by and among Ekso Bionics, Inc. (the “Company”), Ekso
Bionics Holdings, Inc. (f/k/a PN Med Group Inc.)(“Parent”), and CNI Commercial
LLC (“CNI”).

 

WHEREAS, pursuant to that certain Amended and Restated Voting Agreement, dated
as of May 30, 2013, by and among the Company and the investors listed on
Schedules A and B thereto (the “Voting Agreement”), CNI has the right to
designate two Series B Directors (as defined in the Voting Agreement) to the
Company’s Board of Directors;

 

WHEREAS, the Company intends to enter into an Agreement and Plan of Merger (the
“Merger Agreement”) pursuant to which Ekso Acquisition Corp., a Delaware
corporation and wholly-owned subsidiary of Parent (“Merger Sub”), will merge
with and into the Company and the Company will become a wholly-owned subsidiary
of Parent (the “Merger”);

 

WHEREAS, in connection with the Merger, the Company intends to terminate the
Voting Agreement, and

 

WHEREAS, in consideration of CNI’s agreement to terminate the Voting Agreement,
the Company is willing to grant CNI the director designation rights set forth
herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.           Nomination of CNI Director. From and after the effective time of
the Merger as set forth in the Certificate of Merger filed with the Delaware
Secretary of State in connection with the closing of the Merger and until (a)
CNI ceases to own or control shares of common stock of Parent, par value $0.001
per share (the “Common Stock”), representing at least 10% of the issued and
outstanding shares of Common Stock or (b) any of the shares of Common Stock
issued to CNI in connection with the Merger cease to be subject to a contractual
lock-up agreement with Parent restricting CNI’s right to sell such shares,
whichever is earlier, (i) CNI shall have the right to nominate for election to
the Board of Directors of Parent one (1) director who is reasonably acceptable
to the Board of Directors of Parent (the “CNI Nominee”) and (ii) Parent shall
include, and shall use its best efforts to cause the Board of Directors of
Parent (whether acting through a nominating committee of the Board of Directors
of otherwise) to include, in the slate of nominees recommended to the
stockholders of Parent for election as a director at any annual or special
meeting of stockholders of Parent at or by which directors of Parent are to be
elected, the CNI Nominee.

 

2.           Initial CNI Nominee. The initial CNI Nominee shall be Dan Boren.

 

3.           Vacancies. Any vacancy on the Board of Directors of Parent arising
through the death, resignation or removal of the CNI Nominee who was nominated
to the Board of Directors of Parent pursuant to Section 1 may be filled by the
Board only with a CNI Nominee, and the director so chosen shall hold office
until the next election and until his or her successor is duly elected and
qualified, or until his or her earlier death, resignation or removal.

 

 

 

 

4.           General.

 

(a)  Successors and Assigns. This Agreement may not be assigned by either party
without the prior written consent of the other party. Subject to the foregoing
limitation, all rights hereunder shall inure to the benefit of the parties
hereto, their personal or legal representatives, heirs, successors and permitted
assigns.

 

(b)  Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersedes all
prior and contemplated arrangements and understandings with respect thereto.

 

(c)  Counterparts. This Agreement may be signed in counterparts, each of which
shall constitute an original and all of which together shall constitute one and
the same Agreement. Signature pages to this Agreement may be delivered by
facsimile transmission or in electronic format as .pdf with the same effect as
if the signatory had delivered its original signature page to the receiving
party.

 

(d)  Governing Law. This Agreement and the legal relations hereunder between the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Delaware applicable to contracts made and performed therein,
without giving effect to the principles of conflicts of law thereof.

 

(e)  Invalidity of Provision. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid, but
if any provision of this Agreement is held to be invalid or unenforceable in any
respect, such invalidity or unenforceability shall not render invalid or
unenforceable any other provision of this Agreement.

 

(f)  Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things and shall execute and
deliver all such other agreements, certificates, instruments and documents as
any other party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(g)  Amendments and Waivers. The provisions of this Agreement may be amended at
any time and from time to time, and particular provisions of this Agreement may
be waived or modified, with and only with an agreement or consent in writing
signed by each of the parties hereto. Waiver by any party hereto of any breach
or default by the other party of any of the terms of this Agreement shall not
operate as a waiver of any other breach or default, whether similar to or
different from the breach or default waived. No waiver of any provision of this
Agreement shall be implied from any course of dealing between the parties hereto
or from any failure by either party to assert its or his or her rights hereunder
on any occasion or series of occasions.

 

(h)  Enforcement. Each of the parties hereto agrees that in the event of a
breach of any provision of this Agreement, the aggrieved party may elect to
institute and prosecute proceedings in any court of competent jurisdiction to
enforce specific performance or to enjoin the continuing breach of this
Agreement. Such remedies, however, shall be cumulative and not exclusive, and
shall be in addition to any other remedy which any party hereto may have.

 

 

 

 

(i)  Jurisdiction. In any judicial proceeding involving any dispute, controversy
or claim arising out of or relating to this Agreement, each of the parties
hereto irrevocably and unconditionally submits to the non-exclusive jurisdiction
and venue of any United States District Court located in the State of Delaware,
or of the Court of Chancery of the State of Delaware, and the appellate courts
to which orders and judgments thereof may be appealed. In any such judicial
proceeding, each of the parties hereto agrees that in addition to any method for
the service of process permitted or required by such courts, to the fullest
extent permitted by law, service of process may be made by deliver provided
pursuant to the directions in Section 4(j). EACH OF THE PARTIES HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING ANY DISPUTE, CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

(j)   Notice. All notice, requests, demands, waivers, consents and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (i) delivered
personally, (ii) mailed by certified or registered mail with postage prepaid,
(iii) sent by next-day or overnight mail or delivery with proof of receipt
maintained or (iv) sent by fax, to the following addresses (or to such other
address as the party entitled to notice shall hereafter designate in accordance
with the terms hereof):

 



  If to Parent or the Company:   Copy to (which copy shall not constitute notice
hereunder):           Ekso Bionics Holdings, Inc. or   Gottbetter & Partners,
LLP   Ekso Bionics, Inc.   488 Madison Avenue, 12th Floor   1414 Harbour Way
South, Suite 1201   New York, NY  10022   Richmond, California 94804  
Attention:  Adam S. Gottbetter, Esq.   Attn: Nathan Harding, CEO  
Facsimile:  (212) 400-6901   Facsimile: (510) 927-2647           And            
  Nutter, McClennen & Fish LLP       155 Seaport Blvd.       Boston, MA 02210  
    Attn: Michelle L. Basil       Facsimile: (617) 310-9477           If to CNI:
  Copy to (which copy shall not constitute notice hereunder):           CNI
Commercial LLC   McAfee & Taft   2020 Lonnie Abbott Blvd.   10th Floor, Two
Leadership Square   Ada, OK 74820   211 N. Robinson   Attn:  Patrick Neeley  
Oklahoma City, OK 73102   Facsimile:  (580) 559-0635   Attn: Mike Blake      
Facsimile: (405) 228-7317

 

 

 

 

All such notices, requests, demands, waivers, consents and other communications
shall be deemed to have been received (A) if by personal delivery, on the day
delivered, (B) if by certified or registered mail, on the fifth business day
after the mailing thereof, (C) if by next-day or overnight mail or delivery, on
the day delivered, or (D) if by fax, on the day delivered, provided that such
delivery is confirmed.

 

5.          Termination. This Agreement shall terminate upon the earliest of (i)
termination of the Merger Agreement, (ii) the date CNI ceases to own or control
shares of Common Stock representing at least 10% of the issued and outstanding
shares of Common Stock or (iii) the date all of the shares of Common Stock
issued to CNI in connection with the Merger cease to be subject to a contractual
lock-up agreement with Parent restricting CNI’s right to sell such shares.

 

[Rest of page intentionally left blank. Signature page follows.]

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Director Nomination
Agreement on the day and year first above written.

 

  Ekso Bionics, Inc.       By: /s/ Max Scheder-Bieschin     Name: Max
Scheder-Bieschin     Title: Chief Financial Officer       Ekso Bionics Holdings,
Inc.       By: /s/ Max Scheder-Bieschin     Name: Max Scheder-Bieschin    
Title: Chief Financial Officer       CNI Commercial Llc       By: /s/ David L.
Nimmo     Name: David L. Nimmo     Title: Member Representative

 

 

 